SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of October, 2016 CHINA PETROLEUM & CHEMICAL CORPORATION 22 Chaoyangmen North Street, Chaoyang District, Beijing, 100728 People's Republic of China Tel: (8610) 59960114 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F PForm 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes NoP (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A This Form 6-K consists of: A notice of board meeting of China Petroleum & Chemical Corporation (the “Registrant”), made by the Registrant on October 17, 2016. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibilities for the contents of this notice, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this notice. CHINA PETROLEUM & CHEMICAL CORPORATION (a joint stock limited company incorporated in the People’s Republic of China with limited liability) (Stock Code: 0386) NOTICE OF BOARD MEETING This is to announce that a meeting of the board of directors of China Petroleum & Chemical Corporation (“Sinopec Corp.”) will be held on Thursday, 27 October 2016 to consider and (if thought fit) approve, among other things,thethirdquarterly results of Sinopec Corp. By Order of the Board China Petroleum & Chemical Corporation Huang Wensheng Vice President and Secretary to the Board of Directors Beijing, the PRC, 17 October 2016 As of the date of this notice, directors of Sinopec Corp. are: directors of Sinopec Corp. are: Wang Yupu*, DaiHouliang#, WangZhigang#, ZhangHaichao#,Jiao Fangzheng#,Ma Yongsheng#,Jiang Xiaoming+, Andrew Y. Yan+, Tang Min+and Fan Gang+. # Executive Director * Non-executive Director Independent Non-executive Director SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. China Petroleum & Chemical Corporation By: /s/ Huang Wensheng Name: Huang Wensheng Title: Vice President and Secretary to the Board of Directors Date: October 17, 2016
